DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 6/27/2022, which has been entered and made of record. Claims 1, 8, 18, 25, 29-30 have been amended. Claims 7, 24 are cancelled and claims 31-32 are added. Claims 1-6, 8-23, 25-32 are pending in the application.
Interpretation of claim 29 as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, are maintained as set forth in office action sent on 3/31/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Campbell C. Chiang on 7/13/2022.

Claims 1-2, 18-19, 29-30 of the application has been amended as follows: 

1. (Currently amended) A method for graphics processing, comprising: 
obtaining at least one input image including a plurality of pixels; 
determining shading information for each of the plurality of pixels in the at least one input image based on machine learning; and 
determining a shading map based on the determined shading information for each of the plurality of pixels in the at least one input image;
wherein the machine learning makes decisions based on predicted quality of at least one output image and computational power to render the at least one output image.

2. (Currently amended) The method of claim 1, further comprising: generating the at least one output image based on the at least one input image and the determined shading map.

18. (Currently Amended) An apparatus for graphics processing, comprising: 
a memory; and 
at least one processor coupled to the memory and configured to: 
obtain at least one input image including a plurality of pixels; 
determine shading information for each of the plurality of pixels in the at least one input image based on machine learning; and 
determine a shading map based on the determined shading information for each of the plurality of pixels in the at least one input image;
wherein the machine learning makes decisions based on predicted quality of at least one output image and computational power to render the at least one output image.
19. (Currently Amended) The apparatus of claim 18, wherein the at least one processor is further configured to: generate the at least one output image based on the at least one input image and the determined shading map.

29. (Currently Amended) An apparatus for graphics processing, comprising: 
means for obtaining at least one input image including a plurality of pixels; 
means for determining shading information for each of the plurality of pixels in the at least one input image based on machine learning; and 
means for determining a shading map based on the determined shading information for each of the plurality of pixels in the at least one input image;
wherein the machine learning makes decisions based on predicted quality of at least one output image and computational power to render the at least one output image. 

30. (Currently Amended) A computer-readable medium storing computer executable code for graphics processing, comprising code to: 
obtain at least one input image including a plurality of pixels; 
determine shading information for each of the plurality of pixels in the at least one input image based on machine learning; and 
determine a shading map based on the determined shading information for each of the plurality of pixels in the at least one input image;
wherein the machine learning makes decisions based on predicted quality of at least one output image and computational power to render the at least one output image.


Allowable Subject Matter
Claims 1-6, 8-23, 25-32 (renumbered as 1-30) are allowed.
The following is the examiner’s statement of reasons for allowance:
Regarding claim 1, prior arts of record taken alone or in a combination fail to reasonably disclose or suggest the limitation of method further comprising 
determining shading information for each of the plurality of pixels in the at least one input image based on machine learning; and 
determining a shading map based on the determined shading information for each of the plurality of pixels in the at least one input image;
wherein the machine learning makes decisions based on predicted quality of at least one output image and computational power to render the at least one output image. 
Independent claims 18, 29, 30, recites allowable features similar to claim 1, and are thus considered to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NURUN FLORA/Primary Examiner, Art Unit 2619